IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 20, 2008
                                No. 07-20233
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EZEKIEL FERNANDEZ, also known as Falcon

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-157-1


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Ezekiel Fernandez
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Fernandez has filed a response. The record
is insufficiently developed to allow consideration at this time of Fernandez’s
claims of ineffective assistance of counsel. See United States v. Cantwell, 470
F.3d 1087, 1091 (5th Cir. 2006). Our independent review of the record, counsel’s



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 07-20233

brief, and Fernandez’s response discloses no nonfrivolous issue for appeal.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                     2